DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

	Claims 6-8, 10-14, 20-22, 24, 26-30, 32, 37-39 and 41-70 have been cancelled.  Claims 4, 5, 9, 18-19, 23, 25, 31, 36 and 40 have been amended as requested in the amendment filed on October 7, 2019. Following the amendment, claims 1-5, 9, 15-19,23, 25, 31, 33-36, and 40 are pending in the instant application and are under examination in the instant office action.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application claims benefit of priority from U.S. Provisional Application Serial No. 62/626,790, filed on February 6, 2018, and U.S. Provisional Application Serial No. 62/488,392, filed on April 21, 2017.
The claims  1-5, 9, 15-19,23, 25, 31, 33-36, and 40 are given an earliest effective filing date of April 21, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 14, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 15-16, 18-19, 23, 25, 31, 33-34, 36, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant has possession of and what Applicant is claiming. The independent claims, Claims 1, 15 and 33 each recite, “the amino acid sequence set forth in SEQ ID NO:3, or a sequence that is at least 92% identical to SEQ ID NO:3.”  All other claims (2, 4-5, 9, 16, 18-19, 23, 25, 31, 34, 36, and 40) depend from these independent claims and do not further limit the sequences that are at least 92% identical, and are therefore included in the rejection.  The claims do not require that the “sequence that is at least 92% identical to SEQ ID NO:3” possess any particular structure or other distinguishing feature.  It should be noted that claims 3, 9, 17 and 35 further limit the sequences encompassed by at least 92% identical to SEQ ID NO:3, and these claims are specifically excluded from the rejection.

Regarding these peptides encompassed by the 92% of the claims there is no guidance set forth as to which residues can be added/deleted/substituted such that the function of SEQ ID NO: 3 (claims 23 and 31) is maintained.  Additionally, the specification fails to provide a representative number of species for the recited genus of peptides that are at least 92% identical to SEQ ID NO:3. Thus, the specification fails to provide adequate description for the genus of molecules encompassed by the claims.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, or representative number of species, the specification does not provide adequate written description of the claimed genus, and claims 1-2, 4-5, 15-16, 18-19, 23, 25, 31, 33-34, 36, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claims 15-19, 23, 25, 31, 33-36, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
Independent claims 15 and 33 each recite “A complex comprising: a polypeptide that comprises the amino acid sequence set forth in SEQ ID NO:3… and an antibody.”
Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). While the claims in Amgen were directed to an antibody per se, TC1600-specific training (Examples 5-7 of the Office’s training dated 6/3/19) requires examiners to apply this case law to method claims comprising an antibody.  In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id. The Amgen decision will be added to the MPEP in due course.

Therefore, in view of the current case law, Claims 15-19, 23, 25, 31, 33-36, and 40 are rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 31 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 31 are indefinite wherein they recite functional limitations without supporting structural elements/features. The claims attempts to limit the antibody by functional language (“wherein the antibody binds specifically to a tumor antigen”), without recitation of a structural or material limitation that accounts for this function.  In terms of scope, it is unclear how the antibodies of Claims 23 and 31 differ from that of the parent claim.  A functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material or action.  Here, there are no such limits, thus the scope of the recitation is indefinite.  In re Fullam (161 F.2d 247 (C.C.P.A. 1947) the court held that the USPTO properly rejected certain patent claims as being functional, and rationalized the rejection 
Claim 40 is indefinite wherein it recites “further comprising removing unbound complex from the cell.”  This is a process within the process, and it is unclear what active method steps are encompassed by “removing” of the claim.  Thus, the metes and bounds are indefinite.

Claim Rejections - 35 USC § 101
The isolated polypeptide comprising the amino acid sequence set forth in SEQ ID NO:3 appears to be a synthetic polypeptide that has no known naturally-occurring counterpart.  Therefore, the polypeptide does not raise any issues under 35 USC 101.

Allowable Subject Matter
Claims 3 and 9 appear to be novel in the art. Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims..

Conclusion
No claim is allowed.
	
	


	
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/            Examiner, Art Unit 1649